DETAILED ACTION
The amendment filed on 2/8/21 has been received and considered. By this amendment, Claims 1, 13, and 20 are amended. No Claims are added or cancelled.
Response to Arguments
Applicant’s arguments, see page 8, filed 2/8/21, with respect to the rejection(s) of claim(s) 1, 13, and 20 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lohmeier et al. (PG Pub. 2015/0133960).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 11, 13-14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski et al. (PG Pub. 2004/0073279) in view of Lohmeier et al. (PG Pub. 2015/0133960).
Regarding Claim 1, 4, 16, Malackowski discloses an end-effector for a surgical robot system, comprising: an end-effector body configured to guide a surgical instrument;
an optical sub-assembly (see universal tracker device 200) coupled to the end-effector body, the optical sub-assembly comprising:

a window (see window 422) that is transparent to a predetermined range of light radiation wavelengths (see IR waves; par. 74), the housing and the window forming a cavity (see Fig. 4);
a gasket (see gasket 424) disposed between the housing and the window, the gasket defining a gasket hole therethrough (see par. 74);
a cover portion (see cover plate 406) disposed over the window and engaging the engagement portion of the housing, the cover portion compressing the gasket between the window and the housing to form a seal between the window and the housing, the cover portion defining a cover hole therethrough (see par. 74); and
a light emitter (see LED’s 202) disposed in the cavity, the light emitter configured to emit light in the predetermined range of light radiation wavelengths through the gasket hole, the window, and the cover hole (see par. 68).
Malackowski does not disclose multiple O-rings or a mounting collar. Lohmeier discloses a similar robotic surgery system (see Fig. 12A) having a plurality of compressible O-rings (see par. 204) configured to be seated in corresponding O-ring seats (see aperture of rigid plate 701; par. 205 and Fig. 9) disposed in the end effector body (see instrument 205); a mounting collar (see seal cover 916; par. 214) configured to be secured to the end-effector body (see Fig. 11b); and wherein an interior portion of the end-effector body includes electronic components (see par. 66), and wherein the mounting collar, when secured to the end-effector body, is configured to compress the plurality of compressible O-rings into the corresponding O-ring seats to protect 
Regarding Claim 5, Malackowski discloses the optical sub-assembly comprises a plurality of optical sub-assemblies (see par. 14).
Regarding Claims 11 and 18, Malockowski discloses the cavity is devoid of potting material (see par. 42).
Regarding Claim 13, see rejection of Claim 1 above. Malockowski further discloses a robot base (see Fig. 9),
an articulable robot arm (see extension arm 920 and 922) coupled to the robot base; and an end-effector coupled to the robot arm (see Fig. 5), wherein the robot arm is configured to selectively position the end-effector in a plurality of end-effector positions (see par. 64), and a processor circuit configured to determine, based on the light emitted by the light emitter of the optical sub-assembly, a particular one of the plurality of end-effector positions corresponding to a present location of the end-effector (see par. 78).
Regarding Claim 14, Malockowski discloses an end-effector sensor (see sensor array 112; Fig. 12) configured to:
detect the light emitted by the light emitter (see par. 57); and
.

	Claims 2-3, 6-10, 12, 15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski et al. (PG Pub. 2004/0073279) in view of in view of Lohmeier et al. (PG Pub. 2015/0133960), and further in view of Boehnlein et al. (PG Pub. 2010/0033563).
Regarding Claims 2 and 15, Malackowski does not explicitly disclose an O-ring even though gasket is in the shape of an O. Boehnlein discloses a similar imaging device wherein the gasket comprises a compressible O-ring (see gasket 52; par. 38). It would have been obvious to one of ordinary skill in the art at the time of the invention to use an O-ring gasket seal because an O-ring would provide the necessary seal between 50 and 54 (see Fig. 2).
Regarding Claim 3, Boehnlein further discloses a sapphire window (see window 64; par. 40). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a sapphire window because Boehnlein teaches they fare well in high temperature environments (see par. 39).
Regarding Claims 6-7, 17, Boehnlein discloses the seal formed by the cover portion compressing the gasket between the window and the housing is a moisture-proof seal (see par. 42 and 54). It would have been obvious to one of ordinary skill in the art at the time of the invention to prevent moisture to protect the interior components and to provide clear, unobstructed images (see par. 42). The examiner considers the 
Regarding Claims 8 and 20, Malockowski does not disclose the housing engagement portion screws into the cover portion. Boehnlein discloses the engagement portion of the housing comprises an inwardly facing thread (see end cap 24), and
wherein the cover portion comprises an outwardly facing thread that is complementary to the inwardly facing thread of the threaded portion of the housing (see body 40; par. 38). It would have been obvious to one of ordinary skill in the art at the time of the invention to engage the housing in this manner to allow a releasable engagement (see par. 36). 
Regarding Claim 9, when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 USC 103 (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82, USPQ2d 1385, 1396 (2007)). The examiner considers it would have been obvious to reverse the inward and outward threading of the two parts since the end result would have been the same—releasable engagement.
Regarding Claim 10, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the housing integrally formed with the end effector body since it has been held that forming in one piece an article that was formerly formed 
Regarding Claim 12, see rejection of Claims 1-3, and 5-8 above. 
Regarding Claim 19, see rejection of Claims 1-3, 5-7, and 9 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olsson et al. (PG Pub. 2014/0233247) discloses an O-ring seated into a groove to create forward pressure housing (see par. 162). 
Shelton (PG Pub. 2019/0206565) discloses a compressible O-ring to prevent fluid ingress into the shaft assembly (see par. 2910 and Fig. 523).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda K Hulbert/Primary Examiner, Art Unit 3792